Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and ranibizumab in the reply filed on 29 December 2021 is acknowledged.  Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 December 2021.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 16 July 2021, 19 August 2021, 25 October 2020, 29 December 2021 and 22 February 2022 have been considered by the examiner.
Specification
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is noted that a number of trademarks are found throughout the specification.  Care must be exercised to assure that they are capitalized wherever they appear and be accompanied by the generic terminology.  Applicant is asked to carefully review the specification for compliance with this requirement.

Drawings
The drawings were received on 05 October 2020.  These drawings are acceptable.

Claim Interpretation
Claim 7 refers to “slide force”, however, the specification refers to “glide force” and “break loose force” (see pages 18-19 of the specification) with no mention of “slide force”.  This issue was raised in the parent application, 15/310,012.  Applicant asserts that a person of ordinary skill in the art “knows that these two terms can be used interchangeably” (response filed 10 January 2019).  Applicant cited Austrailan Patent Application No. 2012101677 A4 (page 6, line 23) and U.S. Pat. Pub. 2013/0200549 A1 ([0107] and [0108]) for equating slide force and glide force as describing the force 

Claims 2-3 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of anti-VEGF antibody or VEGF receptor fusion protein (ranibizumab or aflibercept) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: an anti-VEGF antibody is an antibody while a VEGF receptor 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein the anti-VEGF antibody is ranibizumab or aflibercept”.  This recitation is confusing and the metes and bounds cannot be determined because aflibercept is not an anti-VEGF antibody.  Aflibercept is a fusion protein consisting of VEGF-binding portions from the extracellular domains of VEGF receptors 1 and 2 which are then fused to the Fc portion of human IgG1.  The claim is indefinite because it is not 
Claims 5-6 refer to formulations which contain less than 50 or 5 particles per ml and with diameters of 10 or 25 µm or greater.  The claims are unclear because it is not known what is meant by “particles” as the formulations clearly must contain the VEGF antagonist, which could be considered a particle.  It would seem from the description that what is intended are visible particles or particulates which precipitate out of solution, and not any “particle”.  Clarification is needed as the formulation clearly contains particles of VEGF antagonist as it is the active ingredient in the formulation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is directed to a kit comprising one or more pre-filled syringes of claim 1.  However, this recitation fails to further limit the subject matter of claim 1 as calling something a kit and including one or more syringes does not distinguish from the syringe of claim 1.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigg et al.  (AU 2012/101677).
Sigg et al. teach pre-filled syringes suitable for ophthalmic injections.  The syringe is made of cyclic olefin polymer (see page 2, line 23), the stopper is made of rubber (see line 29) and the syringe is silicone free (see lines 6-7 and page 7, lines 3-6).  Sigg et al. teach that the syringe is filled with a VEGF antagonist solution which can be Lucentis® (Ranibizumab) or Eylea® (Aflibercept) at a volume of between about 0.01mL and about 1.5mL with a dosage of about 10mg/mL or 40mg/mL (see page 5, lines 7-22).  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigg et al.  (AU 2012/101677) in view of Felts et al. (US2013/0200549 A1).

Felts et al. disclose syringes including a needle and a barrel.  The syringe can be made of a number of different materials, including cycloolefin polymer or copolymer (see [0026-0027]) and can include a coating (see [0008]).  The syringe has an integrated needle, which provides the advantage of reducing the number of assembly steps as well as eliminating the need for adhesives to bond the needle to the syringe (see [0075]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the syringe of Felts et al. which provides an integrated needle (i.e. staked needle) and a barrel coating as the syringe to create a pre-filled syringe as taught by Sigg et al. in order to obtain a pre-filled syringe with VEGF antagonist ranibizumab.  Felts et al. teach the advantage of coating the barrel of the syringe in order to reduce leaching of the material of the barrel into the fluid contained within the syringe as well as the advantage of the integrated needle.  Such advantages would be readily realized by one of ordinary skill in the art and the compatibility of such with the syringe of Sigg et al. is evident by the fact that the syringes are composed of the same material.  Therefore, the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 11-13 of copending Application No. 15/776,418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to pre-filled syringes containing a liquid formulation of a VEGF antagonist (ranibizumab), silicone free, plastic barrel, agonist concentration of 1-100 mg/ml, fewer than 50 particles per ml having diameter of 10 µm or greater or less than 5 particles per ml having a diameter of 25 µm or greater, having a slide force of less than or equal to 10N, silicone-free stopper, staked needle, internal coating other than silicone, barrel made of cycloolefin polymer or copolymer, and kits.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bryant et al. U.S. Pat. Pub. 2015/0105734
Bicker et al. U.S. Pat. Pub. 2014/0010969
Adelberger. U.S. Pat. No. 3,380,450.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Christine J Saoud/Primary Examiner, Art Unit 1647